On Petition to Rehear
Counsel for appellant, A. J. Matthews, has filed an earnest and courteous petition to rehear. It is earnestly insisted, should our original opinion he allowed to stand, it is authority for the proposition the legislature may delegate to a municipality legislative authority by authorizing it to exempt itself from a general law.
But we disagree. We stated in our original opinion no question was made as to the right of a municipality to file tax suits independently of Title 67, Chapter 20 of T.C.A. Nor was the finding of the Chancellor the suits were filed under authority of Article 17 of its charter, Chapter 246, Private Acts of the General Assembly for 1947. questioned.
- We think appellant must concede that Title 67, Chapter 20 of T.C.A., does not mandato rily ■ require a municipality to file tax suits through the county trustee. Thus, the City had the right to exempt itself from the provisions of Title 67, Chapter 20 of T.C.A., and file the suits under the provisions of its charter.
In other words, the City had the right to file the tax suits under the provisions of Title 67, Chapter 20 of T.C.A., or under the authority of its charter. Indeed, it *135had the option of filing the suits under authority of Title 6, Chapter 7 of T.C.A., which authorizes a municipality to sue for taxes in the chancery court of the county in which it is located.
• In the case at bar, the City elected to file the suits under authority of its charter and thus avoid the provisions of Title 67, Chapter 20 of T.C.A. We pointed out in our original opinion, T.C.A. Section 67-2011 specifically states- it only applies to tax- suits filed under Title 67, Chapter 20 of T.C.A.
However, appellant insists the case of Hobbs v. Lawrence County, 193 Tenn. 608, 247 S.W.2d 73 (1951) is authority for his position which we are considering.
In that case, Hobbs, Clerk and. Master of the Chancery Court of Lawrence County, sought a declaratory judgment as to the constitutionality of Chapter 263 of the Public Acts of 1951, being amendatory of the General Salary Act by making six new classifications and providing minimum salaries to certain named county officials, including clerk.and masters.-
The Act provided:
‘ ‘ The provisions of this Act shall not be mandatory where the County Cour-t elects not to come under its provisions. ”
The County .Court of Lawrence County adopted a resolution electing not to come under the provisions of the Act. Both the trial court and this Court held the exempting clause was an unlawful delegation of legislative authority because there cannot be a fixed salary for an official in one county and a different amount to the same official in another county, both counties being within the same classification.
*136In reaching the above conclusion, this Court said:
“It has been definitely decided that the compensation of county officials is not a ‘private or local affair’ within the meaning and intent of Article 11, Section 9 of the Constitution. The-Legislature itself is not privileged to suspend the general law and discriminate between counties in fixing official salaries. Nashville, C. & St. L. Ry. v. Carroll County, 161 Tenn. 581, 33 S.W.2d 69; Peters v. O’Brien, 152 Tenn. 466, 278 S.W. 660; Hunter v. Conner, 152 Tenn. 258, 277 S.W. 71; Roberts v. Roane County; 160 Tenn. 109, 23 S.W.2d 239; State ex rel. Shelby County v. Stewart, 147 Tenn. 375, 247 S.W. 984; Henderson County v. Wallace, 173 Tenn. 184, 116 S.W.2d 1003; and Tipton County v. Scott, 177 Tenn. 507, 151 S.W.2d 167. The foregoing cases expressly hold that there cannot be a fixed salary for an official in one county and a different amount to the same official in another county, both counties being within the same classification.”
Obviously, the holding in the Hobbs case is not authority for the proposition that Section 67-2011 is unconstitutional in permitting a municipality to elect which remedy it may lawfully choose to invoke for the collection of delinquent taxes where there -is more than one remedy.
Other questions raised in the petition are a reargument of the authorities and facts as made in the original briefs filed. Under these circumstances these questions cannot be considered by us under Rule 32 of this Court. Nevertheless, we have re-examined these authorities and are still of the same opinion we were when we released our original opinion.
The petition must be denied.